Citation Nr: 0600299	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  03-26 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial compensable evaluation for tension 
headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donovan, Law Clerk


INTRODUCTION

The veteran served on active duty from June 1974 to June 
2001.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Huntington, West Virginia 
Regional Office (RO) which, among other decisions, granted 
service connection for tension headaches with an evaluation 
of 0 percent, effective July 1, 2001.


FINDINGS OF FACT

1. VA has complied with its notification and assistance 
requirements under the laws and has obtained and developed 
all the evidence that is necessary for an equitable 
disposition of the veteran's claim.  

2.  The veteran's service connected tension headaches, 
treated with medication, occur once or twice a month for 2 to 
3 days, during which time the headaches last for 2 to 3 
hours, subside, and recur.   


CONCLUSION OF LAW

The criteria for a compensable initial evaluation for tension 
headaches have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.20, 4.124a, Diagnostic Code 8100 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).

With regard to element (1), the RO sent the veteran a VCAA 
notice letter in May 2002 regarding his service connection 
claim for a number of conditions, including headaches, and 
informing him what information and evidence was required to 
establish entitlement to service connection.  While the 
benefit that the veteran is seeking on appeal is an initial 
compensable evaluation for his tension headaches, the advice 
that VA gave to the veteran in May 2002 in regard to his 
service connection claim is considered adequate VCAA notice, 
as the new issue is clearly a downstream issue.  (VA's Office 
of General Counsel (GC) has held that, if, in response to 
notice of a decision on a claim for which VA has already 
provided notice pursuant to 38 U.S.C.A. § 5103(a), VA 
receives a notice of disagreement that raises a new, 
"downstream" issue, i.e., a higher initial rating, VA is 
not required to provide 38 U.S.C.A. § 5103(a) notice with 
respect to that new issue).  VAOPGCPREC 8-2003.
  
The above notwithstanding, the July 2003 statement of the 
case (SOC) and December 2003 supplemental SOC (SSOC) 
specifically outlined what was required to establish 
entitlement to an increased initial evaluation for tension 
headaches and why the veteran's claim remained denied.  The 
May 2002 VCAA letter along with the SOC and SSOC indicate 
that the veteran was clearly notified of the information and 
evidence necessary to grant his claim.  

The May 2002 VCAA letter also satisfied the second and third 
elements of the duty to notify by advising the veteran of the 
types of evidence he was responsible for obtaining and of the 
types of evidence VA would undertake to obtain.  
Specifically, this letter explained that VA would obtain the 
veteran's service medical records and other necessary 
military records and would help the veteran get records, such 
as VA or private treatment records, he believed would be 
helpful in deciding his claim, but that he was nevertheless 
responsible for providing any necessary releases and enough 
information about the records to enable VA to request them 
from the person or agency that had them.  

Finally, with respect to the fourth element, the May 2002 
VCAA letter asked the veteran to send information describing 
additional evidence he wanted the RO to request on his 
behalf, or to send the evidence itself.  The letter informed 
the veteran where and when to send such evidence.  In 
addition, the RO included the language of 38 C.F.R. 
§ 3.159(b) in the Pertinent Laws; Regulations; Rating 
Schedule Provisions section of the July 2003 SOC.  The May 
2002 letter, supplemented by the July 2003 SOC, provided the 
veteran with adequate notice of the fourth element of the 
duty to notify.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial decision is issued on a claim by 
the agency of original jurisdiction.  Pelegrini II, 18 Vet. 
App. at 119-120.  In this case, VCAA notice was timely given 
in May 2002, prior to the initial AOJ decision in February 
2003. 

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled, 
as VA has secured the veteran's service medical records and 
associated them with the claims file.  In addition, the 
veteran was afforded a VA examination in November 2002 to 
evaluate a number of conditions for which he was seeking 
service connection, including headaches.  There is no 
suggestion on the current record that there remains evidence 
that is pertinent to the matter on appeal that has yet to be 
secured.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements and has obtained and developed all the evidence 
necessary for an equitable disposition of the matter on 
appeal.  The appeal is thus ready to be considered on the 
merits.


II.  Factual Background

The veteran's service medical records indicate treatment for 
headaches in May 1981, April 1993, and January 1997.  In 
February 2001, at his examination prior to separation, he 
reported that he experienced frontal headaches 1-2 times a 
month, each lasting 3 to 4 hours and being relieved by 
Motrin.  

The veteran was afforded a VA examination in November 2002.  
He reported that he had headaches mostly in the back of his 
head, sometimes on the right side.  He added that they 
occurred about once a month, lasted for 2 to 3 days and then 
went away.  He stated that during the 2 to 3 day period of 
headaches the pain was not continuous, but would come and 
last for 2 to 3 hours and then resolve and recur.  Tylenol 
and Motrin offered relief.  The diagnosis was tension 
headache.  

In his notice of disagreement (NOD) the veteran reported that 
he experienced episodes of headaches once or twice a month 
lasting "upwards of 3 days."  During the headaches he had 
difficulty performing his job, which required looking at a 
computer screen.  He stated that he took Tylenol and Motrin 
with little to no relief.  He added that he had been 
prescribed Flexeril and Fiorinal, which offered minimal 
relief and which he tried to avoid using as they caused 
extreme drowsiness.  He considered his headaches to have an 
incapacitating effect on his life.  

In September 2003 the veteran's private physician submitted a 
letter stating that the veteran had been receiving treatments 
for recurring headaches since April 2002, which he reported 
occurring monthly and lasting for upwards of 3 days.  The 
physician added that the veteran had been prescribed Fiorinal 
and Motrin.  


III.  Legal Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  

In the case of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

The veteran's tension headaches are currently evaluated under 
Diagnostic Code 8100.  Under that diagnostic code, migraines 
with characteristic prostrating attacks occurring on an 
average once a month over the past several months warrant a 
30 percent evaluation while migraine headaches with 
characteristic prostrating attacks averaging one in 2 months 
over the last several months warrant a 10 percent evaluation.  
Migraine headaches manifested by less frequent attacks 
warrant a noncompensable evaluation.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100.  

The rating formulation provided in Diagnostic Code 8100 is 
based entirely on the frequency of the headaches and the 
extent to which such headaches are prostrating.  While the 
veteran's tension headaches occur frequently, there is 
nothing in the evidence that suggests that they are 
prostrating.  

The veteran has stated that the headaches typically resolve 
in a few hours.   His NOD suggests that he performs his job, 
albeit with difficulty, during the headache episodes.  This 
statement weighs against a finding that they are prostrating.  
Thus, the Board finds that the evidence is against a finding 
that there are prostrating headaches, as would be required 
for a compensable evaluation.

Since this claim deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether "staged rating" as 
addressed by the Court in Fenderson, 12 Vet. App. 119 would 
be in order.  There have been no reports of more severe 
headaches at any time during the period since the effective 
date of service connection.  Staged ratings are, therefore, 
not warranted.  

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  The veteran's tension headaches 
have not required any periods of hospitalization and, while 
the veteran has reported that they cause difficulty in his 
employment, he has not any economic impact or loss of job 
opportunities from the headaches.  The record does not 
suggest "marked interference" with employment.  Therefore, 
referral for consideration of an extraschedular evaluation is 
not warranted.  38 C.F.R. § 3.321(b)(1).  

As the preponderance of the evidence of record is against a 
finding that disability due to tension headaches more nearly 
approximates the level of disability required for a 
compensable rating, the benefit-of-the-doubt rule is 
inapplicable and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).  


ORDER

Entitlement to an initial compensable evaluation for tension 
headaches is denied.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


